
	
		III
		110th CONGRESS
		2d Session
		S. RES. 624
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 25, 2008
			Mr. Whitehouse (for
			 himself, Mr. Hatch,
			 Ms. Klobuchar, Ms. Mikulski, Mr.
			 Kerry, Mr. Sanders,
			 Mr. Cardin, and Mr. Leahy) submitted the following resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		
			July 31, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		
			August 1, 2008
			Considered and agreed to
		
		RESOLUTION
		Designating August 2008 as National
		  Truancy Prevention Month.
	
	
		Whereas
			 public schools in the United States are facing a dropout crisis, with
			 approximately 1,200,000 students not graduating from high school on time and
			 only 70 percent of students earning high school diplomas;
		Whereas
			 truancy has been shown to be the first and best indicator that a child will
			 drop out of school, use marijuana for the first time, and commit juvenile
			 crimes by the age of 15;
		Whereas
			 the incidence of truancy in a recent national survey found that 11 percent of
			 eighth grade students, 16 percent of tenth grade students, and 35 percent of
			 twelfth grade students reported skipping 1 or more days of school during the
			 previous 30 days;
		Whereas
			 chronic truants often miss more days of school than they attend;
		Whereas
			 absentee rates relate directly to graduation rates and are highest in public
			 schools in urban areas;
		Whereas
			 truant eighth graders are more likely to say they do not believe they will
			 graduate from high school or attend college than their peers who attend
			 regularly;
		Whereas
			 truancy has been found to be a risk factor for substance abuse, teen pregnancy,
			 and school dropout;
		Whereas
			 the average annual income for a high school dropout in 2005 was $17,299,
			 compared to $26,933 for a high school graduate;
		Whereas
			 it has been demonstrated that when truancy is addressed, there is a reduction
			 in the rates of daytime crime, juvenile crime, drug use, and
			 delinquency;
		Whereas
			 effective truancy reduction programs can take many forms and can be implemented
			 in many different settings, including in schools, courts, and through community
			 programs;
		Whereas
			 truancy prevention programs focused on middle grade students are key to
			 preventing future dropouts; and
		Whereas
			 truancy reduction programs are highly cost effective, reduce juvenile and adult
			 crime, and save taxpayer money: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August 2008 as National
			 Truancy Prevention Month;
			(2)recognizes the significant harm of chronic
			 truancy to the youth of the United States;
			(3)acknowledges the work being done by truancy
			 prevention programs throughout the United States to help at-risk youth;
			 and
			(4)encourages law enforcement, school
			 officials, the judiciary, community leaders, and the business community to work
			 together to address truancy.
			
